*166Judgment, Supreme Court, New York County (William Leibovitz, J), rendered April 2, 2001, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly declined to charge criminal possession of a controlled substance in the seventh degree as a lesser included offense. Given the large quantity of drugs possessed by defendant, their packaging, and the police observation of defendant making what appeared to be a sale immediately prior to his arrest, there was no reasonable view of the evidence to support a finding that defendant’s possession was without intent to sell (see People v Scarborough, 49 NY2d 364 [1980]; People v Henry, 272 AD2d 238 [2000], lv denied 95 NY2d 890 [2000]). Concur— Tom, J.P., Saxe, Ellerin, Nardelli and Sweeny, JJ.